UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-4120


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERNEST JAMES JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:11-cr-00054-1)


Submitted:   August 31, 2012             Decided:   September 11, 2012


Before WILKINSON, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dana F. Eddy, EDDY LAW OFFICE, Charleston, West Virginia, for
Appellant. R. Booth Goodwin II, United States Attorney, Joseph
F. Adams, Assistant United States Attorney, Huntington, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ernest      James       Johnson        appeals      the    district    court’s

order    denying     his       motion    for       a   judgment       of    acquittal    or,

alternatively, for a new trial.                        On appeal, Johnson contends

that the evidence was insufficient to convict him of possession

of a firearm in furtherance of a drug trafficking crime, in

violation of 18 U.S.C. § 924(c) (2006), and that the trial court

abused its discretion in denying his motion for a new trial.                              We

affirm.

            Johnson contends that there was insufficient evidence

before the jury to support his § 924(c) conviction.                                Johnson

challenges only the jury’s finding that he possessed the firearm

in furtherance of the drug trafficking offense.                             A jury verdict

must be sustained “if, viewing the evidence in the light most

favorable     to   the     prosecution,            the      verdict    is    supported    by

substantial evidence.”              United States v. Smith, 451 F.3d 209,

216 (4th Cir. 2006) (internal quotation marks omitted).                            Whether

a   firearm    “furthered,          advanced,          or    helped     forward    a    drug

trafficking    crime       .    .   .   is    ultimately        a     factual   question.”

United    States   v.      Perry,       560   F.3d       246,   254     (4th    Cir.   2009)

(internal quotation marks omitted).                      We have reviewed the record

and conclude that the Government presented sufficient evidence

from which the jury could conclude beyond a reasonable doubt



                                               2
that Johnson was guilty of possessing a firearm in furtherance

of a drug trafficking crime.

           Johnson also asserts that the district court erred by

denying his motion for a new trial following the admission of

testimony regarding his prior conviction for armed robbery.               “We

review for abuse of discretion a district court’s denial of a

motion for a new trial.”        United States v. Perry, 335 F.3d 316,

320 (4th Cir. 2003).          After reviewing the record, we conclude

that the district court did not abuse its discretion in denying

Johnson’s motion.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral    argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                   AFFIRMED




                                     3